ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 00-082, concluding that MICHAEL F. CHAZKEL of EAST BRUNSWICK, who was admitted to the bar of this State in 1972, should be suspended from practice for a period of three months for violating RPC 1.4(b) (failure to explain matter to the extent necessary to permit client to make informed decisions), RPC 1.5 (unreasonable fee), RPC 1.7(b) (conflict of interest), RPC 1 .8(a) (prohibited transaction), RPC 1.15(a) (failure to safeguard property), RPC 1.15(c) (failure to keep property separate), RPC 1.16(a)(1) (failure to withdraw upon discovery of conflict), RPC 8.4(e) (misrepresentation) and Rule 1:21-7 (improperly calculating fee in tort claim);
*70And MICHAEL F. CHAZKEL having filed a petition for review of the decision of the Disciplinary Review Board;
And good cause appearing;
It. is ORDERED that the petition for review is granted and MICHAEL F. CHAZKEL is hereby reprimanded; and it is further
ORDERED that the charge of violation of RPC 8.4(c) is hereby dismissed for lack of clear and convincing evidence; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.